1. Financial year 2008 as modified by the Council (vote)
- Financial year 2008
- Before the vote:
rapporteur. - Mr President, the second reading budget conciliation between the two arms of the Budgetary Authority was held on 23 November 2007. Parliament achieved a budget for results on its major objectives: financing for Galileo (EUR 2.4 billion) via a revision of the 2007-2013 multiannual financial framework (MFF) and the use of the flexibility instrument (EUR 200 million); significant further use of the flexibility instrument (EUR 70 million) to finance an increase in the spending on common foreign and security policy (CFSP).
The Committee on Budgets voted its second reading amendments, further to the conciliation outcome, on 29 November 2007. After the technical check of the figures, a small number of technical adjustments were necessary to ensure full respect of the conciliation outcome of 23 November as regards revised financial framework ceilings and the overall level of payments.
The agreed modifications are the following:
First, in heading 1a, commitment appropriations are adjusted as follows:
Amendment 335:
06 02 09 01 (Galileo Supervisory Authority) to EUR 7 460 000
06 02 09 02 (Galileo Supervisory Authority) to EUR 3 100 000
08 07 01 (Research Cooperation - Transport) to EUR 348 922 000
Amendment 331:
02 02 01 (Competitiveness and Innovation) to EUR 126 300 000
Amendment 69:
06 03 03 (TENs - T) to EUR 955 852 600
Second, in heading 1b, in order to meet the overall level of payments agreed at the conciliation, payment appropriations are modified on lines:
Amendment 27:
04 02 17 (ESF) to EUR 3 823 198 181
Amendment 140:
13 03 16 (ERDF convergence) to EUR 10 606 637 496
Amendment 141:
13 03 18 (ERDF competitiveness) to EUR 2 540 832 078
All these technical adjustments were unanimously approved by the Committee on Budgets on Monday 10 December.
Third, a number of technical/nomenclature changes will be made, mainly as regards pilot projects and preparatory actions. These changes have been presented to the President of Parliament. These modifications do not change any figures, nor do they change any MFF classifications.
(The technical adjustments were accepted)
- After the vote:
President-in-Office of the Council. - (PT) Mr President, ladies and gentlemen, may I emphasise, before going on to comment on the results of the approval of the European Union budget for 2008, that today is a particularly pleasing day for me, not only as a European, but also as a citizen of Portugal. I am of course referring to that historic event - the signing of the Treaty of Lisbon - due to take place in just over an hour in my country's capital. Following the enlargement of the European Union to 27 Member States, it is another decisive step in European integration, that will make Europe more democratic, more representative, more flexible and effective in the way it works than it was before.
If I might make a brief and early summing up of the achievements of the Portuguese Presidency, I would point to three important areas of success for the future of the European Union. They are the agreement making it possible for the EU Reform Treaty, the Treaty of Lisbon, to be signed today, the holding of the EU-Africa Summit and of the EU-Brazil Summit. To that we might now also add the important agreement we were able to reach on the financing of the strategic Galileo Programme.
Ladies and gentlemen, today we have the second reading of the 2008 budget, the final stage of a long process of negotiation which finally ended very successfully. I am pleased to report the agreement reached between our two institutions in the concertation meeting on 23 November, that dealt in full with all the budget proposals for 2008 on which we had agreed by that date.
In accordance with the procedures, I must point out that the Council will be able to accept the maximum rate of increase resulting from your second reading. I note, however, that some small adjustments are still needed as regards the classification of expenditure on which the Council reserves its rights.
In conclusion, Mr President, I should like to take this opportunity to express once more my gratitude to the Chairman of the Committee on Budgets, Mr Böge and to the two rapporteurs, Mr Virrankoski and Mr Itälä, to my colleagues in the Council, to Commissioner Grybauskaité and to all those who have helped to bring this very demanding budgetary procedure to a successful conclusion, culminating in Parliament's approval.
Minister, you have uttered, among other things, the sentence I was waiting for. I therefore note that the budgetary procedure has been completed in accordance with the treaty provisions and the interinstitutional agreement of 17 May 2006. I also note that, in accordance with Article 13 of the interinstitutional agreement, the Council and Parliament agree to accept the maximum rate of increase of non-compulsory expenditure that comes out of the second reading in Parliament. Consequently, the budgetary procedure can be declared complete and the budget definitively adopted.
(Applause)
As you know, the President is currently in Lisbon where a small signature ceremony is taking place. My powers as vice-president end here. The official signature of the budget for the financial year 2008 will be on Tuesday, 18 December, at the plenary session in Brussels.